 

Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 1 of 10

LOsrp

UNITED STATES DISTRICT COURT Clv iy
SOUTHERN DISTRICT OF FLORIDA C
MIAMI DIVISION ASE

Case No. 19-21229-CIV-GRAHAM

LAURA KEITH,
Plaintiff,
vs.

UNIVERSITY OF MIAMI, and
MEGAN WALSH,

Defendants.

 

ORDER

THIS CAUSE came before the Court on Defendants’ Motion to
Dismiss Second Amended Complaint with Prejudice. [D.E. 55]. The
Court also considers Plaintiff's Response in opposition to
Defendants’ motion [D.E. 56] and Defendants’ reply to same. [D.E.
62].

THE COURT has considered the motion and is otherwise fully
advised in the premises. For the reasons stated herein, Defendants’
Motion is GRANTED.

I. BACKGROUND

Plaintiff, Laura Keith brings an action against the Defendants
University of Miami (“UM”) and Megan Walsh, pursuant to the anti-
retaliation provision of the Fair Labor Standards Act of 1938

(“FLSA”) contained in 29 U.S.C. § 215(a) (3) as well as pursuant to
Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 2 of 10

the separate anti-retaliation provision of the FLSA as amended by
the Patient Protection and Affordable Care Act of 2008 contained in
29 U.S.C. § 218c(a) (2) and (5). [D.E. 52].

According to the Second Amended Complaint, Plaintiff was
employed by Defendant UM as an Adjunct Faculty member of the Frost
Preparatory Program Faculty at the Frost School of Music until her
termination on March 6, 2018. [D.E. 52]. Defendant Walsh was an
“employer” as defined in 29 U.S.C. §203(d), as she was directly
involved in decisions affecting compensation and hours worked by
employees such as the Plaintiff and was the Plaintiff's direct
supervisor. Id. at § 9.

In addition to being paid a salary, full-time faculty members
were entitled to enroll in UM’s group health insurance policy which
provided coverage for essential medical services as defined by the
Affordable Care Act (“ACA”). Id. at § 12. Adjunct Faculty members,
on the other hand, were not entitled to enroll in UM’s ACA policy
because the policy was only available to employees classified as
full-time employees of UM. Id. at § 13.

As an Adjunct Faculty member Plaintiff was classified as a
part-time employee who was paid by the hour. [D.E. 52]. Plaintiff
alleges that although she worked an average of 42 hours a week, she
was only compensated for the 22 hours that she taught classes and
was not compensated for the additional 20 hours that she spent

preparing for her classes or engaged inadministrative duties. Id.

2
Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 3 of 10

at § 11. Plaintiff also alleges that she asked Defendant Walsh to
promote her to a full-time position in order to allow her to enroll
in UM's ACA policy and to be paid a guaranteed salary instead of
being paid by the hour. Id. at § 14. Plaintiff fails to allege
Defendants response to her request. Instead, Plaintiff states that
after complaining to Defendant Walsh’s supervisor, Frost School of
Music’s Human Resource Representative, Ms. Luzzi, a meeting of the
parties was scheduled for February 8, 2018. Id. at §§ 16-18.

At the February 8t* meeting, Plaintiff gave Ms. Luzzi a written
complaint demanding that her position be requalified as a full-time
position. Plaintiff also presented a second document demanding
payment for “planning” hours (including overtime hours) she spent
preparing for classes and other administrative tasks. Id. at | 22.
Plaintiff contends that she believed that she was covered by the
overtime provisions of the FLSA because she was an hourly employee
and not paid a salary like full-time Faculty members. Id at 31. In
response, Ms. Luzzi informed Plaintiff that as a teacher she was
exempt from the FLSA minimum wage and overtime provisions. Id. at
22. Ms. Luzzi also explained that because of the number of hours
Plaintiff spent in class, she did not qualify for ACA coverage.
Id. at § 23. Plaintiff was fired from her employment less than one
month after complaining to Defendant Walsh and Ms. Luzzi. Id. at 4
27. Plaintiff alleges that the stated reason for her termination,

“correcting a difficult child’s misbehavior,” was pretextual

3
Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 4 of 10

because she followed her supervisor’s instructions in handling the
Situation. Id. at 34.

In her Second Amended Complaint, Plaintiff asserts two claims
against Defendants for FLSA Retaliation in violation of 29 U.S.C. §
215 (Count One) and 28. U.S.C. §218 (C) (A) (Count Two).
Specifically, in Count One Plaintiff alleges that Defendants
violated the FLSA by terminating her employment in retaliation for
her complaints about entitlement to overtime compensation [D.E. 52
q{ 28-36]. In Count Two Plaintiff contends that Defendants violated
the FLSA by terminating her employment in retaliation for her
complaints about entitlement to health insurance [D.E. 52 J § 37-
48].

Defendants move pursuant to Federal Rule of Civil Procedure
12(b) (6) to dismiss Plaintiff's Second Amended Complaint with
prejudice for failure to state a claim upon which relief can be
granted. [D.E. 55]. Precisely, Defendants assert that because
Plaintiff fails for the third time to allege any claim under the
FLSA, amendment is futile and therefore dismissal should be with
prejudice. Id.

II. LEGAL STANDARD

“To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Igbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 

4
Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 5 of 10

570 (2007)). Although this pleading standard “does not require
‘detailed factual allegations,’ ... it demands more than an
unadorned, the defendant-unlawfully-harmed-me accusation.” Id.

(alteration added) (quoting Twombly, 550 U.S. at 555). Pleadings
must contain “more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.”
Twombly, 550 U.S. at 555 (citation omitted). Indeed, “only a
complaint that states a plausible claim for relief survives a
motion to dismiss.” Igbal, 556 U.S. at 679 (citing Twombly, 550
U.S. at 556). To meet this “plausibility standard,” a plaintiff
must “plead[ ] factual content that allows the court to draw the
reasonable inference that the defendant is liable for the
misconduct alleged.” Id. at 678 (alteration added) (citing Twombly,
550 U.S. at 556). “The mere possibility the defendant acted
unlawfully is insufficient to survive a motion to dismiss.”

Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1261 (llth Cir. 2009)

 

(citing Igbal, 556 U.S. at 678), abrogated on other grounds by

Mohamad v. Palestinian Auth., 578 S. Ct. 1702 (2012). “[I]f

 

allegations are indeed more conclusory than factual, then the court

does not have to assume their truth.” Chaparro v. Carnival Corp.,

 

693 F.3d 1333, 1337 (11th Cir. 2012) (per curiam).
III. ANALYSIS
Under the FLSA, employees working over forty hours per week

must be paid overtime at one-and-a-half times their regular rate of
Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 6 of 10

pay. See 29 U.S.C. § 207(a). Also, the FLSA protects persons
against retaliation for asserting their rights under the statute.
See 29 U.S.C. § 215(a) (3). A prima facie case of FLSA retaliation
requires a demonstration by the plaintiff that: (1) she engaged in
a statutorily protected activity; (2) she subsequently suffered
adverse action by the employer; and (3) a causal connection existed
between the employee's activity and the adverse action. Wolf v.
Coca-Cola Co., 200 F.3d 1337, 1342-43 (llth Cir. 2000) (citations
omitted). If the employer asserts a legitimate reason for the
adverse action, the plaintiff may attempt to show pretext. See Id.
In demonstrating causation, the plaintiff must prove that the
adverse action would not have been taken “but for” the assertion of
FLSA rights. See Wolf v. Coca-Cola Co., 200 F.3d 1337, 1342-43
(llth Cir. 2000). However, overtime provisions do not apply to
employees employed in a bona fide executive, administrative or
professional capacity. See 29 U.S.C. § 213(a)(1). Pursuant to §
213(a) (1), the FLSA recognizes teachers as exempt professionals.
In her Second Amended Complaint Plaintiff alleges that at the
time she made the complaints she believed that she was covered by
the overtime provisions of the FLSA because she was an hourly
employee and was not paid a salary. But Plaintiff was employed by
Defendants as a teacher exempt from the overtime pay requirements
of the FLSA. See 29 C.F.R. § 541.303. Therefore, Plaintiff as an

exempt employee was not engaged in a statutorily protected activity
Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 7 of 10

and cannot maintain a claim under the FLSA.

Notwithstanding her exempt status, Plaintiff contends that
Defendants violated the FLSA's anti-retaliation provision because
her reasonable, good faith complaints about her part-time status
and inability to enroll in the healthcare program was the basis for
her termination. Generally, complaints of legal activity can still
be protected if the employee has an objectively reasonable, good
faith belief that the employer's conduct is unlawful. This standard
requires the employee show that she subjectively, that is in good
faith, believed that her employer was violating the law. Little v.
United Techs. Carrier Transicold Div., 103 F.3d 956, 960 (11th Cir.
1997) (decided under Title VII anti-retaliation provision). The
employee's complaint does not constitute protected activity unless
the belief is both objectively reasonable and in good faith. Id.

Even if Plaintiff did meet the subjective good faith belief
that she was entitled by law to more compensation, or promotion to
full-time status, Plaintiff cannot meet the second part of the
standard, that she had an “objectively reasonable belief” that her
“employer was engaged in unlawful practices.” Padilla v. The North
Broward Hosp. Dist., 270 Fed. Appx. 966 (l1ith Cir. 2008). The
plaintiff's belief must have been “objectively reasonable in light
of the facts and the record presented.” Little, 103 F.3d at 960.
“(I]t is presumed that the employee has substantive knowledge of

the law” when applying the objective test. Padilla, 270 Fed. Appx.
Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 8 of 10

at 966; accord Harper v. Blockbuster Entertainment Corp., 139 F.3d
1385, 1388 n. 2 (11th Cir.1998) (“If plaintiffs are free to
disclaim knowledge of the substantive law, the reasonableness
inquiry becomes no more than speculation regarding their subjective
knowledge.”). Here, even if Plaintiff did not know of her exempt
status at the time of her complaint, it is an undisputed fact.
Moreover, she was informed of her exempt status by Ms. Luzzi at the
February 8t meeting. Plaintiff’s complaints were not objectively
reasonable and thus, cannot constitute protected activity.

The Court is cognizant of the Supreme Court's direction that
the FLSA is “remedial and humanitarian in purpose,” and that it
“must not be interpreted ... in a narrow, grudging manner.”
Tennessee Coal, Iron & R. Co. v. Muscoda Local No. 123, 321 U.S.
590, 597, 64 S. Ct. 698, 703, 88 L. Ed. 949 (1944). “By giving a
broad construction to the anti-retaliation provision ... its
purpose will be further promoted.” EEOC v. White & Son Enterprises,
881 F.2d 1006, 1011 (11th Cir. 1989). The Court is equally aware of
the difference, however, between interpreting the FLSA in a
“narrow, grudging manner,” and interpreting it in a way that is
faithful to the congressional design. Snapp v. Unlimited Concepts,
Inc., 208 F.3d 928, 939 (llth Cir. 2000).Where Congress has set out
a clear scheme to remedy violations of the FLSA, the Court is
limited to carrying out the congressional command. Id.

“To fall within the scope of the antiretaliation provision, a
Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 9 of 10

complaint must be sufficiently clear and detailed for a reasonable
employer to understand it, in light of both content and context, as

an assertion of rights protected by the statute and a call for

their protection.” Kasten v. Saint-Gobain Performance Plastics
Corp., ---U.S. --~-, 131 S. Ct. 1325, 1329, 179 L. Ed. 2d 379
(2011). The requirement demands reasonable expressions of FLSA

violations to ensure that employers have fair notice they could be
subject to a later claim of retaliation under the FLSA. Id. at
1334. Where, as here, Plaintiff was explicitly exempt and therefore
not covered by the FLSA, the court concludes no reasonable
employer, given the context and content, could have perceived her
complaint as a genuine assertion of rights under the FLSA. With
very clear language, Congress exempted Plaintiff from FLSA's
protections, so it is difficult to conceive how her complaint could
be “under or related to” FLSA such that she raises a cognizable
FLSA retaliation claim. 29 U.S.C. § 215(a) (3). Moreover, Plaintiff
points to no case, and the Court has not on its own identified any,
in which an employee clearly and explicitly exempted from FLSA
coverage has successfully raised an FLSA retaliation claim.
Because Plaintiff is explicitly exempt and therefore not
covered by the FLSA, Plaintiff's cause of action under the FLSA is
futile. See Hall v. United Ins. Co. of Am., 367 F.3d 1255, 1262-63
(llth Cir. 2004) (“[A] district court may properly deny leave to

amend the complaint under Rule 15(a) when such amendment would be
Case 1:19-cv-21229-DLG Document 68 Entered on FLSD Docket 01/27/2020 Page 10 of 10

futile.”). For the foregoing reasons, Defendants' motion to dismiss
Plaintiff's Second Amended Complaint is granted with prejudice.

IV. CONCLUSION

Accordingly, it is hereby

ORDERED AND ADJUDGED that Defendants’ Motion to Dismiss Second
Amended Complaint with Prejudice [D.E. 55] is GRANTED. It is
further

ORDERED AND ADJUDGED that Plaintiff’s Second Amended Complaint
is DISMISSED with prejudice. It is further

ORDERED AND ADJUDGED that this case is CLOSED and any pending
motions are DENIED as moot

DONE AND ORDERED in Chambers at Miami, Florida, this 27H aay

of January, 2020. 002 PLA

DONALD L. GRAHAM
UNITED STATES DISTRICT JUDGE

cc: All Counsel of Record

10
